EXHIBIT 10.4

COVER PAGE

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

Note to the Orange County Comptroller concerning payment of Documentary Stamp
Tax and Non-Recurring

Intangible Tax on multi-state transaction partially secured hereby.

Background

This Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (the “Mortgage”) encumbers Florida real property as security for
indebtedness in the original principal amount of $107,040,000.00 as set forth in
an Indenture, which Indenture was executed by Mortgagor and delivered to and
held by the Mortgagee, outside of the State of Florida, and which indebtedness
is also secured by other real property located outside the State of Florida.

Documentary Stamp Tax Calculation

The aggregate value of the mortgaged real property in Florida is $7,600,000.00
and the value of the mortgaged real property located in other states is
$20,500,000.00, for a total value of $28,100,000.00. The percentage that the
value of the Florida mortgaged real estate bears to the value of the total
mortgaged real estate is 27.04%. The amount of $7,600,000.00 is the sum on which
Florida Documentary Stamp Tax is payable, as provided in Rule 12B-4.053(31) of
the Florida Administrative Code. Documentary Stamp Tax in the amount of
$26,600.00 is paid on this amount.

Non-Recurring Intangible Tax Calculation

The aggregate value of the Florida mortgaged real estate is $7,600,000 and is
the sum on which the Florida Non-Recurring Intangible Tax is payable, as
provided in Rule 12C-2.004(3) of the Florida Administrative Code. Non-Recurring
Intangible Tax in the amount of $15,200.00 is paid on this amount.



--------------------------------------------------------------------------------

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

made by

CONTROL LASER CORPORATION

(Mortgagor)

in favor of

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee and as Collateral Agent

(Mortgagee)

Property Location:

2419 Lake Orange Road

Orlando, Florida 32837

Dated as of July 23, 2010

This Mortgage Was Prepared By and When Recorded, Return to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Gregory P. Pressman, Esq.

Ref. No.: 035064.0001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    2 Section 1.01    Terms Defined Above   
2 Section 1.02    Definitions    2 Section 1.03    Terminology; Other Defined
Terms    6 ARTICLE II GRANT OF LIEN AND SECURITY INTEREST    7 Section 2.01   
Grant of Lien    7 Section 2.02    Grant of Security Interest    7 Section 2.03
   No Obligation of Mortgagee    7 Section 2.04    Fixture Filing    8
Section 2.05    Future Advances    8 Section 2.06    Advances Secured by
Mortgage    8 ARTICLE III ASSIGNMENT OF LEASES AND RENTS    9 Section 3.01   
Assignment    9 Section 3.02    Revocable License    9 Section 3.03   
Enforcement of Leases    10 Section 3.04    Direction to Tenants    11
Section 3.05    Appointment of Attorney-in-Fact    11 Section 3.06    No
Liability of Mortgagee    12 Section 3.07    Mortgagor’s Indemnities    12
Section 3.08    No Modification of Mortgagor’s Obligations    13 ARTICLE IV
REPRESENTATIONS AND WARRANTIES    13 Section 4.01    Title to Mortgaged Property
and Lien of this Mortgage    13 Section 4.02    Taxes and Other Payments    14
Section 4.03    Power to Create Lien and Security    14 Section 4.04    Loan and
Security Documents    14 Section 4.05    Compliance with Laws    14 Section 4.06
   No Condemnation    15 Section 4.07    Flood Zone    15 ARTICLE V AFFIRMATIVE
COVENANTS    15 Section 5.01    Lien Status    15 Section 5.02    Payment of
Impositions    16 Section 5.03    Repair    16 Section 5.04    Insurance and
Application of Insurance Proceeds    17 Section 5.05    Condemnation and
Application of Condemnation Proceeds    20 Section 5.06    Maintenance of
Rights-of-Way, Easements, Licenses and Other Rights    21 Section 5.07   
Payment and Performance of Obligations    21 Section 5.08    Compliance with
Permitted Liens and Other Obligations    21 Section 5.09    Additional
Affirmative Covenants    22 ARTICLE VI NEGATIVE COVENANTS    22 Section 6.01   
Use Violations    22 Section 6.02    Waste    22 Section 6.03    Alterations   
22 Section 6.04    No Further Encumbrances    22 Section 6.05    Transfer
Restrictions    23 Section 6.06    Loan and Indentures; Additional Negative
Covenants    23

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES    23 Section 7.01    Event of
Default    23 Section 7.02    Acceleration    23 Section 7.03    Foreclosure and
Sale    23 Section 7.04    Mortgagee’s Agents    25 Section 7.05    Judicial
Foreclosure    25 Section 7.06    Receiver    25 Section 7.07    Foreclosure for
Installments    26 Section 7.08    Separate Sales    26 Section 7.09   
Possession of Mortgaged Property    26 Section 7.10    Intentionally Omitted   
27 Section 7.11    Remedies Cumulative, Concurrent and Nonexclusive    27
Section 7.12    No Release of Obligations    27 Section 7.13    Release of and
Resort to Collateral    28 Section 7.14    Waiver of Redemption, Notice and
Marshalling of Assets    28 Section 7.15    Discontinuance of Proceedings    28
Section 7.16    Application of Proceeds    28 Section 7.17    Uniform Commercial
Code Remedies    29 Section 7.18    Indemnity    29 ARTICLE VIII MISCELLANEOUS
   30 Section 8.01    Instrument Construed as Mortgage, Etc    30 Section 8.02
   Performance at Mortgagor’s Expense    30 Section 8.03    Survival of
Obligations    31 Section 8.04    Further Assurances    31 Section 8.05   
Notices    31 Section 8.06    No Waiver    31 Section 8.07    Mortgagee’s Right
to Perform; Mortgagee’s Expenditures    32 Section 8.08    Successors and
Assigns    32 Section 8.09    Severability    32 Section 8.10    Entire
Agreement and Modification    33 Section 8.11    Applicable Law    33 Section
8.12    Satisfaction of Prior Encumbrance    33 Section 8.13    No Partnership
   34 Section 8.14    Headings    34 Section 8.15    Release of Mortgage    34
Section 8.16    Limitation of Obligations with Respect to Mortgaged Property   
34 Section 8.17    Inconsistency with Indenture    35 Section 8.18    Limitation
on Interest Payable    35 Section 8.19    Covenants To Run With the Land    36
Section 8.20    Amount Secured; Last Dollar    36 Section 8.21    Defense of
Claims    36 Section 8.22    Exculpation Provisions    36 Section 8.23    No
Merger of Estates    37 ARTICLE IX STATE SPECIFIC PROVISIONS    37 Section 9.01
   State-Specific Provisions    37

EXHIBIT A - LEGAL DESCRIPTION

 

- ii -



--------------------------------------------------------------------------------

OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (hereinafter, together with any and all amendments, supplements,
modifications or restatements of any kind, referred to as this “Mortgage”), is
made as of July 23, 2010, by CONTROL LASER CORPORATION, a Florida corporation,
having its principal place of business at 2419 Lake Orange Road, Orlando,
Florida 32837 (“Mortgagor”), in favor of THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., a national banking association, having its principal place of
business at 525 William Penn Place, 38th Floor, Pittsburgh, Pennsylvania 15259,
Attention: Leslie Lockhart, as Trustee and as Collateral Agent (in such
capacity, together with its successors and assigns, “Mortgagee”), for itself and
for each of the financial institutions and their respective successors and
assigns which from time to time shall be a “Holder” under the Indenture (as
hereinafter defined).

R E C I T A L S:

WHEREAS, Mortgagor is the owner and holder of fee simple title in and to the
Land (as hereinafter defined) described on Exhibit A attached hereto and made a
part hereof;

WHEREAS, on the date hereof, GSI Group Corporation (“Issuer”), Mortgagor and the
other Guarantors (as hereinafter defined), entered into that certain Indenture,
dated of even date herewith (as the same may be amended, modified or otherwise
supplemented and in effect from time to time, the “Indenture”), with the Holders
(as defined in the Indenture), and Mortgagee, as Trustee and as Collateral Agent
for the Holders, pursuant to which the Holders agreed to extend to Issuer
certain term loan facilities in the aggregate original principal amount of up to
One Hundred Seven Million Forty Thousand and 00/100 Dollars ($107,040,000.00)
(collectively, the “Loan”);

WHEREAS, Mortgagor will derive indirect economic benefit from the Loan and, in
order to induce the Holders to make the Loan, the Mortgagor is executing this
Mortgage and the Guarantors have executed the Indenture;

WHEREAS, as a condition to Mortgagee executing the Indenture, Mortgagee is
requiring that Mortgagor grant to Mortgagee, as trustee and as collateral agent
for the Holders, a security interest in and a first mortgage lien upon the
Mortgaged Property (as hereinafter defined), to secure (a) the payment of all of
the obligations of Mortgagor under the Indenture, this Mortgage and the other
Security Documents (as hereinafter defined), and (b) the performance of all
terms, covenants, conditions, provisions, agreements and liabilities contained
in the Indenture, this Mortgage and the other Security Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to comply with the terms and conditions of the
Indenture and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Terms Defined Above. As used in this Mortgage, the terms defined in
the introductory paragraph to this Mortgage and in the Recitals set forth above
shall have the meanings respectively assigned to such terms in such paragraph
and Recitals.

Section 1.02 Definitions. As used herein, the following terms shall have the
following meanings:

“Agent” has the meaning assigned to such term in the Indenture.

“Applicable UCC” means the Uniform Commercial Code as presently in effect in the
State or Commonwealth where the Mortgaged Property is located.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et.
seq.), as amended, and any successor statute.

“Buildings” means any and all buildings, structures, garages, utility sheds,
workrooms, air conditioning towers, open parking areas and other improvements,
and any and all additions, alterations, betterments or appurtenances thereto,
now or at any time hereafter situated, placed or constructed upon the Land or
any part thereof.

“Default” has the meaning assigned to such term in the Indenture.

“Default Rate” has the meaning assigned to such term in the Indenture.

“Event of Default” has the meaning assigned to such term in Section 7.01 hereof.

“Fixtures” means all materials, supplies, equipment, apparatus and other items
of Personalty now or hereafter acquired by Mortgagor and incorporated into the
Mortgaged Property so as to constitute fixtures under the Applicable UCC or
otherwise under the laws of the state or commonwealth in which such items are
located.

 

- 2 -



--------------------------------------------------------------------------------

“Governmental Requirements” means any and all present and future judicial
decisions, statutes, rulings, rules, regulations, permits, certificates or
ordinances of any governmental authority in any way applicable to Mortgagor or
the Mortgaged Property, including the ownership, use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction thereof.

“Guarantors” has the meaning assigned to such term in the Indenture. “Guarantor”
means any of the Guarantors.

“Impositions” means any and all real estate and personal property taxes; water,
gas, sewer, electricity and other utility rates and charges; charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; and any and all other taxes, charges and assessments, whether general
or special, ordinary or extraordinary, foreseen or unforeseen, of any kind and
nature whatsoever which at any time prior to or after the execution hereof may
be assessed, levied or imposed upon the Mortgaged Property or the ownership,
use, occupancy, benefit or enjoyment thereof, together with any interest, costs
or penalties that may become payable in connection therewith.

“Indemnified Parties” means, with respect to any Person entitled to the benefit
of an indemnity, such Person and its officers, directors, shareholders,
partners, members, managers, employees, agents, representatives, attorneys,
accountants and experts. The term “Indemnified Party” means any one of such
Persons.

“Land” means the real property or interest therein described in Exhibit A
attached hereto, and all rights, titles and interests appurtenant thereto.

“Leases” means any and all leases, master leases, subleases, licenses,
concessions or other agreements (whether written or oral, and whether now or
hereafter in effect) which grant to third Persons a possessory interest in and
to, or the right to use, all or any part of the Mortgaged Property, Land, the
Buildings, the Fixtures and/or the Personalty, together with all security and
other deposits made in connection therewith and any guarantee of the obligations
of the landlord or the tenant thereunder.

“License” has the meaning assigned to such term in Section 3.02(a) hereof.

“Lien” has the meaning assigned to such term in the Indenture.

 

- 3 -



--------------------------------------------------------------------------------

“Losses” means all obligations, damages, claims, causes of action, costs, fines,
fees, charges, penalties, deficiencies, losses, diminutions in value, expenses
(including court costs, fees and expenses of attorneys, accountants, consultants
and other experts) and other liabilities, and, with respect to any indemnity,
includes all attorneys’ fees and expenses in connection with the enforcement and
collection of such indemnity. The term “Loss” means any one of such Losses.

“Mortgaged Property” means all of Mortgagor’s right, title, interest and estate,
whether now owned or hereafter acquired, in and to the Land, the Buildings, the
Fixtures and the Personalty, together with:

(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
air rights, development rights or credits, zoning rights, appendages and
appurtenances in anywise appertaining thereto, and all right, title and interest
of Mortgagor in and to any streets, ways, alleys, strips or gores of land
adjoining the Land or any part thereof, and all right, title and interest of
Mortgagor, if any, in and to all rights, royalties and profits with respect to
all minerals, coal, oil, gas and other substances of any kind or character on or
underlying the Land, together with all right, title and interest of Mortgagor in
and to all water and water rights (whether riparian, appropriative or otherwise
and whether or not appurtenant);

(ii) all rights of Mortgagor (but not its obligations) under any contracts and
agreements, including, without limitation, construction contracts and
architectural agreements, relating to the Land, the Buildings, the Fixtures or
the Personalty;

(iii) all of Mortgagor’s right, title and interest in and to all permits,
licenses, franchises, certificates, authorizations, consents, approvals and
other rights and privileges (each, a “Permit”) obtained in connection with the
Land, the Buildings, the Fixtures or the Personalty or the use or operation
thereof;

(iv) all of Mortgagor’s right, title and interest in and to all plans and
specifications, designs, schematics, drawings and other information, materials
and matters heretofore or hereafter prepared relating to the Land, the
Buildings, the Fixtures or the Personalty;

(v) all of Mortgagor’s right, title and interest in and to all proceeds arising
from or by virtue of the sale, lease or other disposition of the Land, the
Buildings, the Fixtures or the Personalty or any part thereof or any interest
therein or from the operation thereof;

 

- 4 -



--------------------------------------------------------------------------------

(vi) all of Mortgagor’s right, title and interest in and to all Leases now or
hereafter in effect and all Rents, royalties, bonuses, issues, profits, revenues
or other benefits arising from or attributable to the Land, the Buildings, the
Fixtures or the Personalty;

(vii) all of Mortgagor’s right, title and interest in and to all betterments,
additions, alterations, appurtenances, substitutions, replacements and revisions
to the Land, the Buildings, the Fixtures or the Personalty and all reversions
and remainders relating thereto;

(viii) all of Mortgagor’s right, title and interest in and to any awards,
remuneration, settlements or compensation now or hereafter made by any
governmental authority pertaining to the Land, the Buildings, the Fixtures or
the Personalty, including those arising from or attributable to any vacation of,
or change of grade in, any streets affecting the Land or the Buildings;

(ix) all of Mortgagor’s right, title and interest in and to any and all other
security and collateral of any nature whatsoever, whether now or hereafter
given, for the repayment, performance and discharge of the Obligations (as
hereinafter defined);

(x) all of Mortgagor’s right, title and interest in and to all awards, payments,
and proceeds of conversion, whether voluntary or involuntary, of any of the
Land, the Buildings, the Fixtures, the Personalty or any of the property and
rights described in the foregoing clauses (i) through (ix), including without
limitation, all insurance, condemnation and tort claims, refunds of real estate
taxes and assessments, rent claims and other obligations dischargeable in cash
or cash equivalents; and

(xi) all other property and rights of Mortgagor of every kind and character
relating to and/or used or to be used in connection with the foregoing, and all
proceeds and products of any of the foregoing.

As used in this Mortgage, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein.

“Obligation” has the meaning assigned to such term in the Indenture.

“Permitted Lien” has the meaning assigned to such term in the Indenture.

 

- 5 -



--------------------------------------------------------------------------------

“Person” has the meaning assigned to such term in the Indenture.

“Personalty” means all of Mortgagor’s right, title and interest in and to all
furniture, furnishings, equipment, machinery, goods, general intangibles, money,
insurance proceeds, contract rights, option rights, inventory, together with all
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Mortgagor with
any governmental authority, boards, corporations, providers of utility services,
public or private including all refundable, returnable or reimbursable tap fees,
utility deposits, commitment fees and development costs, and all other personal
property of any kind or character (other than Fixtures or the property of any
tenant), and including all such property that now or hereafter arise from or are
located or to be located upon, within or about the Land and the Buildings, or
which are or may be used in or related to the planning, development, financing
or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.

“Principal Balance” has the meaning assigned to such term in Section 7.02
hereof.

“Rents” means all of the rents, revenues, income, proceeds, issues, profits,
security and other types of deposits (after Mortgagor acquires title thereto),
and other benefits paid or payable by parties (other than Mortgagor) for using,
leasing, licensing, possessing, operating from, residing in, benefiting from or
otherwise enjoying all or any part of the Land, the Buildings, the Fixtures
and/or the Personalty.

“Security Documents” means, collectively, the Indenture, this Mortgage, and all
other instruments, security agreements, agreements and other documents executed
and delivered pursuant hereto or thereto or otherwise included in the definition
of the term “Security Documents” in the Indenture.

Section 1.03 Terminology; Other Defined Terms. Any capitalized term used in this
Mortgage and not otherwise defined herein shall have the meaning assigned to
such term in the Indenture. The rules of construction set forth in Section 1.04
of the Indenture shall apply hereto as if incorporated at length herein.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF LIEN AND SECURITY INTEREST

Section 2.01 Grant of Lien. To secure the full and timely payment, performance
and discharge of all of the Obligations, Mortgagor hereby irrevocably GRANTS,
BARGAINS, SELLS, ASSIGNS, TRANSFERS, MORTGAGES, CONVEYS and CONFIRMS unto
Mortgagee, WITH POWER OF SALE and right of entry and possession, for the use and
benefit of Mortgagee, as trustee and as collateral agent for the Holders
pursuant to the Indenture, all right, title, interest and estate in, to and
under the Mortgaged Property, subject, however, to the Permitted Liens; TO HAVE
AND TO HOLD the Mortgaged Property unto Mortgagee, subject to the terms and
conditions of this Mortgage, with POWER OF SALE, forever, and Mortgagor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Mortgagee against every Person whomsoever
lawfully claiming or to claim the same or any part thereof, subject, however, to
the Permitted Liens; provided, however, that if Mortgagor shall pay (or cause to
be paid) and perform and discharge (or cause to be performed and discharged) all
of the Obligations on or before the date on which the same are to be paid,
performed and discharged, then the Liens, estates and rights granted by this
Mortgage shall cease and terminate.

Section 2.02 Grant of Security Interest. This Mortgage shall be construed as a
mortgage on the Land and the Buildings and it shall also constitute and serve as
a “security agreement” within the meaning of, and shall constitute a first and
prior security interest under, the Applicable UCC with respect to the Personalty
and the Fixtures. To this end, Mortgagor by these presents does GRANT, BARGAIN,
CONVEY, ASSIGN, SELL, TRANSFER and SET OVER unto Mortgagee, as trustee and as
collateral agent for the Holders pursuant to the Indenture, a security interest
in all of Mortgagor’s right, title and interest in, to and under the Personalty
and the Fixtures, to secure the full and timely payment, performance and
discharge of the Obligations. Mortgagor hereby consents to Mortgagee filing and
recording financing statements (and continuations thereof) with the appropriate
filing and recording offices in order to perfect (and maintain the perfection
of) the security interests granted herein. To the extent the Indenture serves as
a security agreement and in the event that there is an inconsistency in the
terms of this Section 2.02 and the terms of the Indenture, the terms of the
Indenture shall prevail pursuant to Section 8.17 of this Mortgage.

Section 2.03 No Obligation of Mortgagee. The assignment and security interest
herein granted to Mortgagee shall not be deemed or construed to constitute
Mortgagee as a mortgagee-in-possession of the Mortgaged Property, obligate
Mortgagee to lease the Mortgaged Property or attempt to do the same, or to take
any action, incur any expense or perform or discharge any obligation, duty or
liability whatsoever.

 

- 7 -



--------------------------------------------------------------------------------

Section 2.04 Fixture Filing. Without in any manner limiting the generality of
any of the other provisions of this Mortgage: (a) some portions of the goods
described or to which reference is made herein are or are to become fixtures on
the Land described or to which reference is made herein or on Exhibit A attached
to this Mortgage; (b) this Mortgage is to be filed of record in the real estate
records as a financing statement and shall constitute a “fixture filing” for
purposes of the Applicable UCC; and (c) Mortgagor is the record owner of the
real estate or interests in the real estate constituting the Mortgaged Property
hereunder. Information concerning the security interest herein granted may be
obtained at the addresses set forth on the first page hereof. The addresses of
the Secured Party (Mortgagee) and of the Debtor (Mortgagor) are set forth on the
first page hereof. In that regard, the following information is provided:

 

Name of Debtor:   CONTROL LASER CORPORATION Type of Organization:   Corporation
State:   Florida

Section 2.05 Future Advances.

(a) It is the intention of Mortgagor and Mortgagee that this Mortgage (as
renewed and extended from time to time) shall secure future advances and
readavances, and the lien and security interest created by this Mortgage shall
attach upon execution and have priority from the time of recording as to all
advances, whether obligatory or discretionary, to the fullest extent permitted
by law, until this Mortgage is released of record.

(b) Mortgagor hereby expressly waives and relinquishes any rights granted under
Section 697.04 of the Florida Statutes, or otherwise, to limit the amount of
indebtedness that may be secured by this Mortgage at anytime during the term of
this Mortgage. Mortgagor further covenants not to file for record any notice
limiting the maximum principal amount that may be secured by this Mortgage and
agrees that any such notice, if filed, shall be null and void; and except as
hereinafter provided, of no effect. In the event that Mortgagor files for record
any notice limiting the maximum principal amount that may be secured by this
Mortgage in violation of the foregoing covenant, the Obligations shall, at the
option of Mortgagee, become immediately due and payable.

Section 2.06 Advances Secured by Mortgage. Upon a Default of Mortgagor for
failure to comply with any covenants and agreements hereunder as to the payment
of taxes, assessments, insurance premiums, repairs, protection of the Mortgaged
Property or Mortgagee’s lien thereon, and other charges and the costs of
procurement of title evidence and insurance as

 

- 8 -



--------------------------------------------------------------------------------

aforesaid, Mortgagee may, at its option, pay the same in accordance with
applicable provisions of the Indenture, and any sums so paid by Mortgagee,
together with the reasonable fees of counsel employed by Mortgagee in
consultation and in connection therewith, shall be charged against Mortgagor,
shall be due and payable (together with interest at the applicable rate) by
Mortgagor and shall be a lien upon the Mortgaged Property and be secured by the
Mortgage in accordance with applicable provisions of the Indenture.

ARTICLE III

ASSIGNMENT OF LEASES AND RENTS

Section 3.01 Assignment. For Ten Dollars ($10.00) and other good and valuable
consideration, including the indebtedness evidenced by the Indenture, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Mortgagor has presently, absolutely and irrevocably GRANTED, BARGAINED, SOLD,
ASSIGNED, TRANSFERRED, CONVEYED and CONFIRM, and by these presents does
presently, absolutely and irrevocably GRANT, BARGAIN, SELL, ASSIGN, TRANSFER,
CONVEY and CONFIRM, unto Mortgagee, as Trustee and as Collateral Agent for the
Holders pursuant to the Indenture, as security for the payment, performance and
discharge of the Obligations, all of the Leases and Rents (if any), subject only
to the Permitted Liens applicable thereto and the License (as hereinafter
defined); TO HAVE AND TO HOLD the Leases and the Rents unto Mortgagee, forever,
and Mortgagor does hereby bind itself, its successors and assigns to warrant and
forever defend the title to the Leases and the Rents unto Mortgagee against
every Person whomsoever lawfully claiming or to claim the same or any part
thereof; provided, however, that if Mortgagor shall pay (or cause to be paid)
and perform and discharge (or cause to be performed and discharged) all of the
Obligations on or before the date on which the same are to be paid, performed
and discharged, then this assignment shall terminate, and all rights, titles and
interests conveyed pursuant to this assignment shall become vested in Mortgagor.

Section 3.02 Revocable License.

(a) Mortgagee hereby grants to Mortgagor a revocable license (the “License”),
nonexclusive with the rights of Mortgagee reserved in Sections 3.02(b), 3.04 and
3.05 hereof, to exercise and enjoy all incidences of the status of a lessor
under the Leases and the Rents, including, without limitation, the right to
collect, demand, sue for, attach, levy, recover and receive the Rents and to
give proper receipts, releases and acquittances therefor. During the pendency of
an Event of Default, Mortgagor hereby agrees to receive all Rents and hold the
same as a trust fund to be applied, and to apply the Rents so collected, except
to the extent otherwise provided in the Indenture, first to the

 

- 9 -



--------------------------------------------------------------------------------

payment, performance and discharge of the Obligations and then to the payment of
the Impositions. Thereafter, Mortgagor may use the balance of the Rents
collected in any manner not inconsistent with the Security Documents.

(b) If an Event of Default shall occur and be continuing, the License shall
immediately and automatically terminate without the necessity of any action by
Mortgagee or any other Person, and Mortgagee shall have the right in such event
to exercise the rights and remedies provided under this Mortgage or otherwise
available to Mortgagee under applicable law. Upon demand by Mortgagee at any
time that an Event of Default shall have occurred and be continuing, to the
extent allowed by applicable law, Mortgagor shall promptly pay to Mortgagee all
security deposits under the Leases and all Rents allocable to any period
commencing from and after the occurrence of such Event of Default and during the
period such Default shall be continuing. Any Rents received hereunder by
Mortgagee shall be applied and disbursed to the payment, performance and
discharge of the Obligations, subject to the terms of the Indenture; provided,
however, that, subject to any applicable requirement of law, any security
deposits actually received by Mortgagee shall be held, applied and disbursed as
provided in the applicable Leases.

Section 3.03 Enforcement of Leases. Mortgagor shall (a) submit any and all
proposed material Leases that affect the Mortgagor’s operations on the Mortgaged
Property (including subleases provided to Mortgagor for approval) to Mortgagee
for approval prior to the execution thereof or consent thereto, as applicable,
such consent not to be unreasonably conditioned, withheld or delayed; (b) duly
and punctually perform and comply with any and all representations, warranties,
covenants and agreements expressed as binding upon the lessor under any Lease;
(c) except for a termination right granted to a tenant pursuant to the terms of
a Lease, maintain each Lease in full force and effect during the term thereof;
(d) provide Mortgagee with prompt notice of each notice of default sent to a
tenant under a Lease, provide Mortgagee with prompt notice of each notice of
default received from (or relating to) a tenant under a Lease, and otherwise
promptly reasonably indicate that a material default or termination of a Lease
may occur (other than by reason of the expiration of the term of such Lease);
(e) appear in and defend any action or proceeding in any manner connected with
any of the Leases; (f) deliver to Mortgagee true and complete copies of all
Leases; and (g) deliver to Mortgagee all such further information, and execute
and deliver to Mortgagee such further assurances and assignments, with respect
to the Leases as Mortgagee may from time to time reasonably request. Without
Mortgagee’s prior written consent, which consent shall not be unreasonably
withheld with respect to clause (iv) below, Mortgagor shall not (i) do or
knowingly permit to be done anything to materially impair the value of any of
the Leases; (ii) except for security or similar deposits, collect any of the
Rent more than one (1) month in advance of the time when the same becomes due

 

- 10 -



--------------------------------------------------------------------------------

under the terms of any Lease; (iii) discount any future accruing Rents;
(iv) amend, modify, accept the surrender of or terminate any of the Leases; or
(v) assign or grant a security interest in or to the License or any of the
Leases or Rents. Notwithstanding the foregoing, Mortgagee’s prior approval and
consent shall not be required for any Lease entered into by Mortgagor with any
Person for storage of product on the Mortgaged Property for a term of not more
than 6 months and for less than 25,000 square feet of leased space.

Section 3.04 Direction to Tenants. Upon and at any time following the occurrence
and during the continuance of an Event of Default, Mortgagor hereby authorizes
and directs, and shall, at the direction of Mortgagee, further authorize and
direct, in writing, the tenant under each Lease to pay directly to, or as
directed by, Mortgagee all Rents accruing or due under its Lease, without proof
to the tenant of the occurrence and continuance of such Event of Default.
Mortgagor hereby authorizes the tenant under each Lease to rely upon and comply
with any notice or demand from Mortgagee for payment of Rents to Mortgagee, and
Mortgagor shall have no claim against any tenant for Rents paid by such tenant
to Mortgagee pursuant to such notice or demand. All Rents actually collected by
Mortgagee pursuant to this Section 3.04 shall be applied in accordance with the
Indenture.

Section 3.05 Appointment of Attorney-in-Fact.

(a) Mortgagor hereby constitutes and appoints Mortgagee the true and lawful
attorney-in-fact, coupled with an interest, of Mortgagor and Mortgagor hereby
confers upon Mortgagee the right, in the name, place and stead of Mortgagor, to,
upon the occurrence and during the continuance of an Event of Default, demand,
sue for, attach, levy, recover and receive any of the Rents and any premium or
penalty payable upon the exercise by any third Person under any Lease of a
privilege of cancellation originally provided in such Lease and to give proper
receipts, releases and acquittances therefor and, after deducting expenses of
collection, to apply the net proceeds as provided in the Indenture. Mortgagor
hereby authorizes and directs any such third Person to deliver such payment to
Mortgagee in accordance with this Article III, and Mortgagor hereby ratifies and
confirms all that its said attorney-in-fact, the Mortgagee, shall do or cause to
be done in accordance with this Mortgage and by virtue of the powers granted
hereby. The foregoing appointment is irrevocable and continuing, and such
rights, powers and privileges shall be exclusive in Mortgagee, and its
successors and assigns, so long as any part of the Obligations remains unpaid or
unperformed and undischarged, and until the commitments under the Indenture have
been terminated.

(b) Mortgagor hereby constitutes and appoints Mortgagee the true and lawful
attorney-in-fact, coupled with an interest, of Mortgagor and Mortgagor hereby
confers upon Mortgagee the right, in the name, place and stead of Mortgagor, to
subject and subordinate at any time and from time to

 

- 11 -



--------------------------------------------------------------------------------

time any Lease or any part thereof to the lien, assignment and security interest
of this Mortgage and to the terms hereof, or to any other mortgage, deed of
trust, assignment or security agreement, or to any ground lease or surface
lease, with respect to all or a portion of the Mortgaged Property, or to request
or require such subordination, where such reservation, option or authority was
reserved to Mortgagor under any such Lease, or in any case where Mortgagor
otherwise would have the right, power or privilege so to do. The foregoing
appointment is irrevocable and continuing, and such rights, powers and
privileges shall be exclusive in Mortgagee, and its successors and assigns, so
long as any part of the Obligations remains unpaid or unperformed and
undischarged and until the commitments under the Indenture have been terminated.
Mortgagor hereby represents and warrants that it has not exercised, and no
Person has the current right to exercise, any of the rights described in this
Section 3.05(b), and Mortgagor hereby covenants not to exercise (or appoint any
other Person as attorney-in-fact to exercise) any such right, nor (except at
Mortgagee’s written request) to subordinate any such Lease to the lien of this
Mortgage or to any other mortgage, deed of trust, assignment or security
agreement or to any ground lease or surface lease.

Section 3.06 No Liability of Mortgagee. Neither the acceptance hereof nor the
exercise of the rights and remedies hereunder nor any other action on the part
of Mortgagee or any Person exercising the rights of Mortgagee or any Holder
hereunder shall be construed to: (a) be an assumption by Mortgagee or any such
Person or to otherwise make Mortgagee or such Person liable or responsible for
the performance of any of the obligations of Mortgagor under or with respect to
the Leases or for any Rent, security deposit or other amount delivered to
Mortgagor, provided that Mortgagee or any such Person exercising the rights of
Mortgagee shall be accountable for any Rents, security deposits or other amounts
actually received by Mortgagee or such Person, as the case may be; or
(b) obligate Mortgagee or any such Person to take any action under or with
respect to the Leases or with respect to the Mortgaged Property, to incur any
expense or perform or discharge any duty or obligation under or with respect to
the Leases or with respect to the Mortgaged Property, to appear in or defend any
action or proceeding relating to the Leases or the Mortgaged Property, to
constitute Mortgagee as a mortgagee-in-possession (unless Mortgagee actually
enters and takes possession of the Mortgaged Property), or to be liable in any
way for any injury or damage to Persons or property sustained by any Person in
or about the Mortgaged Property, other than to the extent caused by the bad
faith, willful misconduct or gross negligence of Mortgagee or any Person
exercising the rights of Mortgagee hereunder. In connection with its appointment
and acting hereunder, Mortgagee is otherwise entitled to all rights, privileges,
protections, benefits, immunities and indemnities provided to it as Trustee and
Collateral Agent under the Security Documents.

Section 3.07 Mortgagor’s Indemnities. Mortgagor hereby agrees to protect,
indemnify and hold harmless Mortgagee and of the Holders and each Indemnified
Party related to Mortgagee or such other Holders from

 

- 12 -



--------------------------------------------------------------------------------

and against any and all Losses which Mortgagee or any such other Holders or
Indemnified Party may incur under or by reason of this Article III, or for any
action taken by Mortgagee or any such other Holder or Indemnified Party
hereunder, or by reason or in defense of any and all claims and demands
whatsoever which may be asserted against Mortgagee or any such other Holders or
Indemnified Party arising out of the Leases, including, without limitation, any
claim by any third Person for credit on account of Rents paid to and received by
Mortgagor, but not delivered to Mortgagee or its agents, representatives or
employees, for any period under any Lease more than one (1) month in advance of
the due date thereof. The foregoing indemnity shall include, in any case, such
Loss as may result from the ordinary good faith negligence of Mortgagee or such
other Holders or Indemnified Party, but not any such Loss that is caused by the
bad faith, gross negligence or willful misconduct of Mortgagee or any such other
Holders or Indemnified Party. In the event that Mortgagee or any of the other
Holders or any Indemnified Party incurs any Losses covered by the indemnity set
forth in this Section 3.07, the amount thereof, including reasonable attorneys’
fees, with interest thereon at the Default Rate, shall be payable by Mortgagor
to Mortgagee within ten (10) days after demand therefor, and shall be secured
hereby and by all other security for the payment and performance of the
Obligations, including, without limitation, the lien and security interest of
this Mortgage. The liabilities of Mortgagor as set forth in this Section 3.07
shall survive the termination of this Mortgage and the repayment of the
Obligations.

Section 3.08 No Modification of Mortgagor’s Obligations. Nothing herein
contained shall modify or otherwise alter the obligation of Mortgagor to make
prompt payment of all Obligations as and when the same become due, regardless of
whether the Rents described in this Article III are sufficient to pay the
Obligations, and the security provided to Mortgagee pursuant to this Article III
shall be cumulative of all other security of any and every character now or
hereafter existing to secure payment of the Obligations.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Mortgagor hereby unconditionally represents and warrants to Mortgagee as
follows:

Section 4.01 Title to Mortgaged Property and Lien of this Mortgage. To the best
of its knowledge, Mortgagor has good, marketable and indefeasible fee simple
title to the Land and the Buildings, and, to the best of its knowledge, has
good, marketable and indefeasible title to the Fixtures, the Personalty and the
other Mortgaged Property. The Mortgaged Property is free and clear of any and
all Liens, charges, encumbrances, security interests and adverse claims
whatsoever, except for all Permitted Liens.

 

- 13 -



--------------------------------------------------------------------------------

Section 4.02 Taxes and Other Payments. Mortgagor has filed all federal, state,
commonwealth, county, municipal and city income and other material tax returns
required to have been filed by it and has paid all taxes and other Impositions
which have become due pursuant to such returns or pursuant to any assessments or
charges received by it, and Mortgagor does not know of any basis for any
additional assessment or charge in respect of any such taxes or other
Impositions. Mortgagor has paid in full all sums owing or claimed for labor,
material, supplies, personal property (whether or not forming a Fixture
hereunder) and services of every kind and character used, furnished or installed
in or on the Mortgaged Property that are now due and owing and no claim for same
exists or will be permitted to be created, except such claims as may arise in
the ordinary course of business and that are not yet past due.

Section 4.03 Power to Create Lien and Security. Mortgagor has full power and
lawful authority to grant, bargain, sell, assign, transfer, mortgage and convey
a Lien and security interest in all of the Mortgaged Property in the manner and
form herein provided and without obtaining the authorization, approval, consent
or waiver of any grantor, lessor, sublessor, governmental authority or other
Person whomsoever.

Section 4.04 Loan and Security Documents. Mortgagor has received a copy of and
is fully familiar with the terms and provisions of the Indenture and the other
Security Documents. All representations and warranties made by Mortgagor in the
Indenture and the other Security Documents are incorporated herein by reference
and are hereby made by Mortgagor as to itself and the Mortgaged Property as
though such representations and warranties were set forth at length herein as
the representations and warranties of Mortgagor.

Section 4.05 Compliance with Laws. To the actual knowledge of Mortgagor, all of
the improvements on the Land (i) comply with all material requirements of all
applicable laws and ordinances with respect to zoning, subdivision,
construction, building and land use, including, without limitation, requirements
with respect to parking, access and certificates of occupancy (and similar
certificates) and (ii) comply with, and shall remain in compliance with,
applicable health, fire and building codes. Except as set forth on any surveys
delivered by Mortgagor to Mortgagee, all of the Buildings lie wholly within the
boundaries and building restriction lines of the Land. Except as set forth on
any surveys delivered by Mortgagor to Mortgagee, to the actual knowledge of
Mortgagor, no improvements on adjoining properties encroach upon the Land, and
no easements or other encumbrances upon the Land encroach upon or under any of
the Buildings or any portion of the Mortgaged Property. To the actual knowledge
of Mortgagor, all of the Buildings and the

 

- 14 -



--------------------------------------------------------------------------------

use of the Mortgaged Property materially comply with, and shall remain in
material compliance with, all applicable statutes, rules, regulations and
private covenants now or hereafter relating to the ownership, construction, use
or operation of the Mortgaged Property, including all applicable statutes, rules
and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land
use. All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion and occupancy permits required for the
legal use, occupancy and operation of the Mortgaged Property have been obtained
and are in full force and effect. Mortgagor has not received any notice of, or
other communication with respect to, an alleged violation with respect to any of
the foregoing.

Section 4.06 No Condemnation. With the exception of the Permitted Exceptions, no
part of any property subject to this Mortgage has been taken in condemnation or
other like proceeding nor is any proceeding pending, threatened or known to be
contemplated for the partial or total condemnation or taking of the Mortgaged
Property.

Section 4.07 Flood Zone. To the best of Mortgagor’s knowledge, the Mortgaged
Property is not located in an area identified by the Federal Emergency
Management Agency (“FEMA”) as having special flood hazards or if the Land or any
part thereof is identified by the Federal Emergency Management Agency as an area
having special flood hazards (including, without limitation, those areas
designated as Zone A or Zone V), then Mortgagor has obtained the insurance
required under Section 5.04(a)(v) of this Mortgage.

ARTICLE V

AFFIRMATIVE COVENANTS

Mortgagor hereby unconditionally covenants and agrees with Mortgagee as follows:

Section 5.01 Lien Status. Except as otherwise expressly provided in the
Indenture, Mortgagor shall not place, or permit to be placed, or otherwise
mortgage, hypothecate or encumber the Mortgaged Property, or any portion thereof
or interest therein, with any other Lien or security interest of any nature
whatsoever (statutory, constitutional or contractual), other than Permitted
Liens, regardless of whether such Lien or security interest is inferior to the
Lien and security interest created by this Mortgage, and, if any such Lien or
security interest is asserted against the Mortgaged Property, Mortgagor shall
promptly, at its own cost and expense, (a) pay the underlying claim in full
(except for so long as such claim is being contested by Mortgagor in good faith

 

- 15 -



--------------------------------------------------------------------------------

and as and to the extent permitted in accordance with the terms of the
Indenture) or take such other action as may be necessary to cause the same to be
released of record and otherwise transferred to other security pursuant to
Chapter 713 of the Florida Statutes, and (b) within five (5) days after the date
on which such Lien or security interest is so asserted, give Mortgagee notice of
such Lien or security interest. Such notice shall specify who is asserting such
Lien or security interest and shall detail the origin and nature of the
underlying claim giving rise to such asserted Lien or security interest.

Section 5.02 Payment of Impositions. Mortgagor shall duly pay and discharge, or
cause to be paid and discharged, all Impositions not later than the due date
thereof, or the day on which any fine, penalty, interest or cost may be added
thereto or imposed, or the day on which any Lien may be filed for the nonpayment
thereof (if such day is used to determine the due date of the respective item);
provided, however, that Mortgagor may, if permitted by applicable law and if
such installment payment would not create or permit the filing of a Lien against
the Mortgaged Property, pay the Impositions in installments. Notwithstanding the
foregoing, Mortgagor may in good faith, by appropriate proceedings and upon
notice to Mortgagee, contest the validity, applicability or amount of any
asserted tax or assessment, subject to any more restrictive provisions
applicable to any such contest contained in the Indenture and (without limiting
the foregoing) so long as (a) such contest is properly contested in accordance
with applicable provisions of the Indenture, and (b) Mortgagee determines, in
its opinion reasonably exercised, that such contest suspends the obligation to
pay the tax and that nonpayment of such tax or assessment will not result in the
sale, loss, forfeiture or diminution of the Mortgaged Property or any part
thereof or any interest of Mortgagee therein, and (c) unless expressly provided
to the contrary in the Indenture, prior to the earlier of the commencement of
such contest or the delinquency date of the asserted tax or assessment,
Mortgagor deposits with Mortgagee an amount reasonably determined by Mortgagee
to be adequate to cover the payment of such tax or assessment and a reasonable
additional sum to cover possible interest, costs and penalties; provided,
however, that Mortgagor shall promptly cause to be paid any amount adjudged by a
court of competent jurisdiction to be due, with all interest, costs and
penalties thereon, promptly after such judgment becomes final (and, subject to
Mortgagee’s rights and remedies during an Event of Default, Mortgagee shall make
any sum deposited pursuant to clause (c) above available for such payment); and
provided, further, that in any event each such contest shall be concluded, the
taxes, assessments, interest, costs and penalties shall be paid prior to the
date any writ or order is issued under which the Mortgaged Property may be sold,
lost or forfeited.

Section 5.03 Repair. Mortgagor shall keep the Mortgaged Property in good order
and condition (reasonable wear and tear excepted) and shall make all repairs,
replacements and improvements thereof and thereto,

 

- 16 -



--------------------------------------------------------------------------------

interior and exterior, structural and non-structural, ordinary and
extraordinary, which are necessary to keep the same in such order and condition.
Mortgagor shall also use reasonable efforts to prevent any act or occurrence
which might impair the value or usefulness of the Mortgaged Property for its
intended usage.

Section 5.04 Insurance and Application of Insurance Proceeds.

(a) During the term of this Mortgage, Mortgagor, at its sole cost and expense,
shall maintain, or cause to be maintained all insurance on the Mortgaged
Property that is required to be maintained under the Indenture. In addition,
Mortgagor, at its sole cost and expense, shall maintain or cause to be
maintained such other insurance as may, from time to time, reasonably be
required by Mortgagee in order to protect its interests in the Mortgaged
Property. Notwithstanding any insurance requirements under the Indenture,
Mortgagor, at its sole cost and expense, shall maintain, or cause to be
maintained the following policies of insurance, with respect to the Mortgaged
Property:

(i) Casualty (property) insurance against loss or damage by fire, lightning and
such other perils as are included in a standard “special form” policy (formerly
known as an “all-risk” endorsement policy), and against loss or damage by all
other risks and hazards covered by a standard extended coverage insurance policy
including, without limitation, riot and civil commotion, terrorist actions,
vandalism, malicious mischief, burglary and theft, in an amount equal to the
greater of (A) the then full replacement cost of the improvements, without
deduction for physical depreciation and (B) such amount that the insurer would
not deem Mortgagor a co-insurer under said policies. The policies of insurance
required under this Section 5.04 shall contain a “Replacement Cost” endorsement
with a waiver of depreciation and an “Agreed Amount” or “No Coinsurance”
endorsement and shall otherwise comply with the Indenture.

(ii) Commercial General Liability insurance, including a broad form
comprehensive general liability endorsement and coverages for broad form
property damage, contractual damages and personal injuries (including death
resulting therefrom) and containing minimum limits per occurrence of
$1,000,000.00 and $2,000,000.00 in the aggregate for any policy year with no
deductible.

(iii) Rental loss and/or business interruption insurance in an amount equal to
the estimated gross revenues from the operations of the Mortgaged Property for a
period of twelve (12) months.

 

- 17 -



--------------------------------------------------------------------------------

(iv) Insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed on the improvements (without exclusion for explosions).

(v) Flood insurance if all or any portion of the Mortgaged Property is located
in an area now or hereafter designated by the Federal Emergency Management
Agency as an area having special flood hazards (including, without limitation,
those areas designated as Zone A or Zone V), and in which flood insurance has
been made available under the U.S. National Flood Insurance Program, in an
amount equal to the full replacement cost of the Buildings, Fixtures and
Personalty now or hereafter located on the Mortgaged Property or such other
amount as may be agreed to by Mortgagee in writing.

(vi) If the Mortgaged Property is or ever becomes non-conforming with respect to
zoning, ordinance or law coverage to compensate for loss of value or property
resulting from operation of law and the cost of demolition and the increased
cost of construction in such amounts as may be requested by Mortgagee if
available at a commercially reasonable cost.

(vii) Any other insurance with respect to the Mortgaged Property that may be
required under the Indenture.

(viii) Such other insurance as may from time to time be reasonably required by
Mortgagee in order to protect its interests.

All such insurance policies with respect to the Mortgaged Property shall contain
a standard, non-contributory mortgagee clause naming Mortgagee, and its
successors and assigns, as an additional insured under all liability insurance
policies, as the first mortgagee and loss payee on all property insurance
policies, and as the sole loss payee on all rental loss or business interruption
insurance policies. Mortgagor shall not take out separate insurance with respect
to the Mortgaged Property concurrent in form or contributing in the event of
loss with that required to be maintained hereunder or under the Indenture unless
Mortgagee is named as an additional insured thereon under a standard mortgagee
clause acceptable to Mortgagee and each such policy is otherwise in form and
substance acceptable to Mortgagee.

(b) In the event of the foreclosure of this Mortgage, or in the event of any
transfer of title to the Mortgaged Property, or any part thereof, by foreclosure
sale or by power of sale or deed in lieu of foreclosure, the purchaser of the
Mortgaged Property, or such part thereof, shall succeed to all

 

- 18 -



--------------------------------------------------------------------------------

of Mortgagor’s rights with respect to the Mortgaged Property, including any
rights to unexpired, unearned or returnable insurance premiums, subject to
limitations on the assignment of blanket policies, but limited to such rights as
relate to the Mortgaged Property or such part thereof. If Mortgagee acquires
title to the Mortgaged Property, or any part thereof, in any manner, Mortgagee
shall thereupon (as between Mortgagor and Mortgagee) become the sole and
absolute owner of the insurance policies with respect to the Mortgaged Property,
provided, however that Mortgagor’s rights and coverage under any such policies
shall not be affected by such transfer of title, and all insurance proceeds
payable thereunder with respect to the Mortgaged Property, with the sole right
to collect and retain all unearned or returnable premiums thereon with respect
to the Mortgaged Property, or such part thereof, if any.

(c) If any damage to, destruction or loss of or other casualty with respect to
any of the Mortgaged Property shall occur, Mortgagor shall file and prosecute
its claim or claims for any insurance proceeds in good faith and with due
diligence and cause the same to be collected and paid over to Mortgagee, and
Mortgagor hereby irrevocably authorizes and empowers Mortgagee, in the name of
Mortgagor or otherwise, to collect and receipt for any such insurance proceeds
and to adjust any insurance claims and to file and prosecute such claim or
claims, and although it is hereby expressly agreed that the same shall not be
necessary in any event, Mortgagor shall, upon demand of Mortgagee, make, execute
and deliver any and all assignments and other instruments sufficient for the
purpose of assigning any such insurance proceeds to Mortgagee, free and clear of
any Liens whatsoever. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact for each such purpose (which appointment is coupled
with an interest) and authorizes any Person to act upon the foregoing
appointment.

(d) Following any damage to, destruction or loss of or other casualty with
respect to any of the Mortgaged Property, Mortgagor shall, in its sole and
absolute discretion, apply the entire amount thereof to (i) the restoration of
the Mortgaged Property in accordance with customary construction loan practices
provided that such restoration can be completed within 270 days of the
occurrence of any casualty loss affecting the Mortgaged Property or (ii) in the
event that restoration cannot be completed within 270 days of the occurrence of
a casualty loss affecting the Mortgaged Property or if Mortgagor so elects, the
payment of the Obligations, whether or not then due and payable, in such manner
and order as Mortgagee may elect. In the event that Mortgagor elects to restore
the Mortgaged Property in accordance with the terms of the previous sentence,
Mortgagor hereby covenants and agrees to promptly commence and to diligently
prosecute the restoration of the Mortgaged Property upon the occurrence of any
casualty loss affecting the Mortgaged Property, without regard to the
availability or adequacy of insurance proceeds, but in all events in a manner
approved by Mortgagee.

 

- 19 -



--------------------------------------------------------------------------------

Notwithstanding any damage to, destruction or loss of or other casualty with
respect to any of the Mortgaged Property, Mortgagor shall continue to pay the
Obligations at the time and in the manner provided for in the Indenture and the
other Security Documents until the Obligations have been paid in full. If the
Mortgaged Property is sold, through foreclosure or otherwise, prior to the
receipt by Mortgagee of such insurance proceeds, Mortgagee shall have the right,
whether or not a deficiency judgment on any Security Document shall have been
sought, recovered or denied, to receive such insurance proceeds, or a portion
thereof sufficient to pay the then unpaid Obligations, whichever is less.

Section 5.05 Condemnation and Application of Condemnation Proceeds.

(a) Promptly upon its obtaining knowledge of the institution or the threatened
institution of any proceeding for the condemnation or other taking of the
Mortgaged Property, or any portion thereof or interest therein, Mortgagor shall
notify Mortgagee of such proceeding. Mortgagor shall then, if reasonably
requested by Mortgagee, file or defend its claim thereunder and prosecute same
with due diligence to its final disposition and shall, subject to the terms of
the Indenture, cause any awards or settlements to be paid over to Mortgagee for
disposition pursuant to the terms of this Mortgage. Mortgagee shall be entitled
to participate in any such proceeding and Mortgagor shall deliver or cause to be
delivered to Mortgagee such instruments as may be requested by Mortgagee from
time to time to permit such participation and Mortgagor shall pay all reasonable
costs and expenses of Mortgagee in connection with Mortgagee’s participation in
such proceedings and delivery of documents in connection therewith.

(b) If the Mortgaged Property or any part thereof is taken (the loss of which
shall have a material impact on Mortgagor’s ability to use and operate the
Mortgaged Property), or if a consent settlement is entered by or under threat of
such proceeding, then Mortgagor shall, in its sole an absolute discretion, apply
the entire amount thereof to (i) the restoration of the Mortgaged Property
provided that such restoration can be completed within 270 days of the
occurrence of condemnation or other taking affecting the Mortgaged Property or
(ii) in the event that restoration cannot be completed within 270 days of the
occurrence of a condemnation or other taking affecting the Mortgaged Property or
if Mortgagor so elects, the payment of the Obligations, whether or not then due
and payable, in such manner and order as Mortgagee may elect. In the event that
Mortgagor elects to restore the Mortgaged Property in accordance with the terms
of the previous sentence, Mortgagor hereby covenants and agrees to promptly
commence and to diligently prosecute the restoration of the Mortgaged Property
upon the occurrence of any condemnation or other taking affecting the Mortgaged
Property, without regard to the availability or adequacy of any award or

 

- 20 -



--------------------------------------------------------------------------------

settlement, but in all events in a manner approved by Mortgagee. Notwithstanding
any condemnation or other taking of any of the Mortgaged Property, Mortgagor
shall continue to pay the Obligations at the time and in the manner provided for
in the Indenture and the other Security Documents, and the Obligations shall not
be reduced until, and then only to the extent that, any condemnation award or
settlement shall have been actually received and applied by Mortgagee to the
discharge of the Obligations. If the Mortgaged Property is sold, through
foreclosure or otherwise, prior to the receipt by Mortgagee of such condemnation
award or settlement, Mortgagee shall have the right, whether or not a deficiency
judgment on any Security Document shall have been sought, recovered or denied,
to receive such condemnation award or settlement, or a portion thereof
sufficient to pay the Obligations, whichever is less.

Section 5.06 Maintenance of Rights-of-Way, Easements, Licenses and Other Rights.
Mortgagor shall maintain, preserve and renew all rights-of-way, easements,
tenements, hereditaments, development rights and credits, zoning rights, grants,
privileges, appurtenances, licenses, franchises and other rights reasonably
necessary for the use or operation of the Mortgaged Property from time to time,
or otherwise relevant to the value thereof, and Mortgagor shall not, without the
prior written consent of Mortgagee, which consent shall not be unreasonably
withheld, initiate, join in or consent to any private restrictive covenant or
other public or private restriction as to the present or future use or operation
of the Mortgaged Property. Mortgagor shall, however, comply with all restrictive
covenants which may at any time affect the Mortgaged Property, all applicable
zoning ordinances and all other public or private restrictions relating to the
use of the Mortgaged Property.

Section 5.07 Payment and Performance of Obligations. Mortgagor shall duly and
punctually pay and perform all of the Obligations.

Section 5.08 Compliance with Permitted Liens and Other Obligations. Mortgagor
shall comply in all material respects with any and all obligations, restrictions
and requirements that may be set forth in each and every document constituting a
Permitted Lien. In addition, Mortgagor shall comply in all material respects
with each and every obligation legally imposed upon it and/or relating to the
Mortgaged Property pursuant to applicable law (including, without limitation,
all matters described in Section 4.05 hereof), contract or other agreement. It
is hereby acknowledged that Mortgagee’s consent to a Permitted Lien as of the
date hereof shall in no way be deemed to constitute approval of any future Lien
which may be imposed upon any portion of the Mortgaged Property, or any other
enforcement action affecting Mortgagor or the Mortgaged Property, as a result of
Mortgagor’s failure to perform or comply with its obligations under any document
constituting a Permitted Lien as of the date hereof.

 

- 21 -



--------------------------------------------------------------------------------

Section 5.09 Additional Affirmative Covenants. All affirmative covenants made by
the Guarantors or any of them in the Indenture are incorporated herein by
reference and are hereby also made by Mortgagor as to itself and the Mortgaged
Property as though such covenants were set forth at length herein as the
covenants of Mortgagor.

ARTICLE VI

NEGATIVE COVENANTS

Mortgagor hereby covenants and agrees with Mortgagee that, until all of the
Obligations shall have been paid or performed in full and discharged, and the
commitments under the Indenture:

Section 6.01 Use Violations. Mortgagor shall not use, maintain, operate or
occupy, or allow the use, maintenance, operation or occupancy of, the Mortgaged
Property in any manner which (a) violates in any material respect any
Governmental Requirement, (b) may be dangerous unless safeguarded as required by
applicable law, (c) constitutes a public or private nuisance, or (d) makes void,
voidable or cancelable, or increases, substantially in excess of commercially
reasonably rates, the premium of, any insurance then in force with respect
thereto.

Section 6.02 Waste. Mortgagor shall not commit or permit any waste with respect
to the Mortgaged Property.

Section 6.03 Alterations. Mortgagor shall notify Mortgagee, in writing and in
advance, with respect to all proposed alterations, improvements or additions to
the Mortgaged Property which are of a material nature, and, unless and to the
extent otherwise expressly provided in the Indenture, Mortgagor shall not effect
any material alteration, improvement or addition to the Mortgaged Property
without the prior written consent of Mortgagee.

Section 6.04 No Further Encumbrances. Mortgagor shall not, except either as
provided in the Indenture or without the prior written consent of Mortgagee,
create, place or permit to be created or placed, or through any act or failure
to act, acquiesce in the placing of, or allow to remain, any mortgage, pledge,
Lien (statutory, constitutional or contractual), security interest, encumbrance
or charge on, or conditional sale or other title retention agreement with
respect to, the Mortgaged Property, or any portion thereof or interest therein,
other than the Permitted Liens, regardless of whether the same are subordinate
to the Lien(s) and security interest(s) created by this Mortgage.

 

- 22 -



--------------------------------------------------------------------------------

Section 6.05 Transfer Restrictions. Mortgagor shall not sell, lease, assign,
transfer or otherwise dispose of or abandon all or any part of the Mortgaged
Property (or any interest therein), except as expressly permitted by, and in
accordance with the terms of, the Indenture.

Section 6.06 Loan and Indentures; Additional Negative Covenants. Mortgagor has
received a copy of and is fully familiar with the terms and provisions of the
Indenture and the other Security Documents. All negative covenants made by the
Guarantors or any of them in the Indenture and the other Security Documents are
incorporated herein by reference and are hereby also made by Mortgagor as to
itself and the Mortgaged Property as though such negative covenants were set
forth at length herein as the negative covenants of Mortgagor.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

Section 7.01 Event of Default. The “Events of Default” set forth in Article Six
of the Indenture are hereby incorporated herein as if fully set forth herein,
and, without limiting the generality of the foregoing, the occurrence of an
“Event of Default” or a “Default” under the Indenture or any other Security
Document shall constitute an “Event of Default” hereunder.

Section 7.02 Acceleration. Unless otherwise provided in the Indenture, upon the
occurrence and during the continuance of any Event of Default, in addition to
any other rights, powers or remedies conferred herein or by operation of law,
Mortgagee, in its sole judgment and discretion, may declare the then unpaid
principal balance of the Loan (the “Principal Balance”), the accrued interest
thereon and any other accrued but unpaid portion of the Obligations to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Mortgagor.

Section 7.03 Foreclosure and Sale. If an Event of Default shall occur and be
continuing, Mortgagee shall have the right and option to take possession of the
Mortgaged Property and/or proceed with foreclosure and to sell, to the extent
and in the manner permitted by applicable law, all or any portion of the
Mortgaged Property at one or more sales, as an entirety or in parcels, at such
place or places, in such manner and upon such notice as may be required by
applicable law, or, in the absence of any such requirement, as Mortgagee may
deem appropriate, and to make conveyance to the purchaser or purchasers. Where
the Mortgaged Property is situated in more than one county, notice as above
provided shall be posted and filed in all such counties (if such notices are
required by applicable law), and all such Mortgaged

 

- 23 -



--------------------------------------------------------------------------------

Property may be sold in any such county and any such notice shall designate the
county where such Mortgaged Property is to be sold. Nothing contained in this
Section 7.03 shall be construed so as to limit in any way Mortgagee’s rights to
sell the Mortgaged Property, or any portion thereof, by private sale if, and to
the extent that, such private sale is permitted under the laws of the applicable
jurisdiction or by public or private sale after entry of a judgment by any court
of competent jurisdiction so ordering. Mortgagor hereby irrevocably appoints
Mortgagee to be the attorney-in-fact of Mortgagor (coupled with an interest) and
in the name and on behalf of Mortgagor to execute and deliver any deeds,
transfers, conveyances, assignments, assurances and notices which Mortgagor
ought to execute and deliver, and to do and perform any other acts or things
which Mortgagor ought to do and perform under the covenants herein contained
and, generally, to use the name of Mortgagor in the exercise of any of the
powers hereby conferred on Mortgagee. At any such sale: (a) whether made under
the power herein contained or any other legal enactment, or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Mortgagee to have physically present, or to have constructive
possession of, the Mortgaged Property (Mortgagor hereby covenanting and agreeing
to deliver to Mortgagee any portion of the Mortgaged Property not actually or
constructively possessed by Mortgagee immediately upon demand by Mortgagee) and
the title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale; (b) each instrument of conveyance executed
by Mortgagee shall contain a general warranty of title, binding upon Mortgagor
and its successors and assigns; (c) each and every recital contained in any
instrument of conveyance made by Mortgagee shall conclusively establish the
truth and accuracy of the matters recited therein, including, without
limitation, nonpayment and/or nonperformance of the Obligations and
advertisement and conduct of such sale in the manner provided herein and
otherwise required by applicable law; (d) any and all prerequisites to the
validity thereof shall be conclusively presumed to have been performed; (e) the
receipt of Mortgagee, or of such other Person or officer making the sale, shall
be a sufficient discharge to the purchaser for its purchase money and neither
such purchaser nor its assigns or personal representatives shall thereafter be
obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or non-application thereof; (f) to the
fullest extent permitted by applicable law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, estate, claim and
demand whatsoever, either at law or in equity (including any statutory or common
law right of redemption, which is hereby waived to the fullest extent permitted
by applicable law), in and to the property sold in any such event, and such sale
shall be a perpetual bar, both at law and in equity, against Mortgagor and any
and all other Persons claiming by, through or under Mortgagor; and (g) to the
extent and under such circumstances as are permitted by applicable law,

 

- 24 -



--------------------------------------------------------------------------------

Mortgagee may be a purchaser at any such sale, and shall have the right, after
paying or accounting for all costs of said sale or sales, to credit the amount
of the then unpaid Obligations to the amount of its bid (in the order of
priority set forth in Section 7.16 hereof) in lieu of cash payment. Each remedy
provided in this instrument is distinct from and cumulative with all other
rights and remedies provided hereunder or afforded by applicable law or equity,
and may be exercised concurrently, independently or successively, in any order
whatsoever.

Section 7.04 Mortgagee’s Agents. Mortgagee may appoint or delegate any one or
more Persons as agent to perform any act or acts necessary or incident to any
sale held by Mortgagee, including the posting of notices and the conduct of
sale, but in the name and on behalf of Mortgagee. If Mortgagee or any successor
Mortgagee shall have given notice of sale hereunder, any successor may complete
the sale and the conveyance of the Mortgaged Property pursuant thereto as if
such notice had been given by the successor Mortgagee conducting the sale.

Section 7.05 Judicial Foreclosure. If any Event of Default shall occur and be
continuing, Mortgagee shall have the right and power to proceed by a suit or
suits in equity or at law, whether for the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure hereunder or for the sale of the Mortgaged
Property under the judgment or decree of any court or courts of competent
jurisdiction, or for the enforcement of any other appropriate legal or equitable
remedy.

Section 7.06 Receiver. If any Event of Default shall occur and be continuing,
Mortgagee shall have the right and power to proceed by a suit or suits in equity
or at law, whether for the specific performance of Mortgagee which Mortgagee may
apply for and obtain as a matter of right and without notice to Mortgagor, which
notice is hereby expressly waived by Mortgagor, the appointment of a receiver to
collect the Rents of the Mortgaged Property and to preserve the security hereof,
either before or after any foreclosure sale or the sale of the Mortgaged
Property under the order of a court or courts of competent jurisdiction or under
executory or other legal process, without regard to the value of the Mortgaged
Property as security for the amount then due to Mortgagee, or the solvency of
any entity or entities, person or persons primarily or secondarily liable for
the payment of such amounts; the Rents of the Mortgaged Property, in any such
event, having heretofore been assigned to Mortgagee pursuant to Section 3.01
hereof as additional security for the payment of the Obligations secured hereby.
Any money advanced by Mortgagee in connection with any such receivership shall
be a demand obligation (which obligation Mortgagor hereby expressly promises to
pay) owing by Mortgagor to Mortgagee and shall be subject to the provisions of
Section 8.07(b) hereof.

 

- 25 -



--------------------------------------------------------------------------------

Section 7.07 Foreclosure for Installments. To the extent allowed by applicable
law and in accordance with the Indenture, during the pendency of an Event of
Default, Mortgagee shall also have the option to proceed with foreclosure in
satisfaction of any installments of the Obligations which have not been paid
when due, either through the courts or otherwise, by non-judicial power of sale
in satisfaction of the matured but unpaid portion of the Obligations as if under
a full foreclosure, conducting the sale as herein provided and without declaring
the entire principal balance and accrued interest due. Such sale may be made
subject to the unmatured portion of the Obligations, and any such sale shall not
in any manner affect the unmatured portion of the Obligations, but as to such
unmatured portion of the Obligations this Mortgage shall remain in full force
and effect just as though no sale had been made hereunder. It is further agreed
that several sales may be made hereunder without exhausting the right of sale
for any unmatured part of the Obligations, it being the intent and purpose
hereof to provide for a foreclosure and sale of the security for any matured
portion of the Obligations without exhausting the power to foreclose and sell
the Mortgaged Property for any subsequently maturing portion of the Obligations.

Section 7.08 Separate Sales. To the extent allowed by applicable law, the
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee, in its sole discretion, may elect, it being expressly
understood and agreed that the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

Section 7.09 Possession of Mortgaged Property. Mortgagor agrees to the full
extent that it lawfully may, that, in case one or more of the Events of Default
shall have occurred and be continuing, then, and in every such case, Mortgagee
shall have the right and power to enter into and upon and take possession of all
or any part of the Mortgaged Property in the possession of Mortgagor, its
successors or assigns, or its or their agents or servants, and may exclude
Mortgagor, its successors or assigns, and all Persons claiming by, through or
under Mortgagor, and its or their agents or servants wholly or partly therefrom;
and, holding the same, Mortgagee may use, administer, manage, operate and
control the Mortgaged Property and conduct the business thereof to the same
extent as Mortgagor, its successors or assigns, might at the time do and may
exercise all rights and powers of Mortgagor, in the name, place and stead of
Mortgagor, or otherwise as Mortgagee shall deem best. All costs, expenses and
liabilities of every character incurred by Mortgagee in administering, managing,
operating and controlling the Mortgaged Property shall constitute a demand
obligation (which obligation Mortgagor hereby expressly promises to pay) owing
by Mortgagor to Mortgagee and shall be

 

- 26 -



--------------------------------------------------------------------------------

subject to the provisions of Section 8.07(b) hereof. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
(coupled with an interest) to perform such acts and execute such documents as
Mortgagee, in its sole discretion, shall deem appropriate, including endorsement
of Mortgagor’s name on any instruments. Regardless of any provision of this
Mortgage, the Indenture or any other Security Document, Mortgagee shall not be
considered to have accepted any property other than cash or immediately
available funds in satisfaction of any obligation of Mortgagor to Mortgagee,
unless Mortgagee shall have given express written notice of Mortgagee’s election
to the contrary.

Section 7.10 Intentionally Omitted.

Section 7.11 Remedies Cumulative, Concurrent and Nonexclusive. Every right,
power and remedy herein given to Mortgagee shall be cumulative and in addition
to every other right, power and remedy herein specifically given or now or
hereafter existing in equity, at law or by statute (including specifically those
granted by the Applicable UCC). Each such right, power and remedy, whether
specifically herein given or otherwise existing, may be exercised from time to
time and so often and in such order as may be deemed expedient by Mortgagee, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy shall not be deemed a waiver of the right to exercise, at the same time
or thereafter, any other right, power or remedy. Mortgagee shall be entitled to
collect all reasonable costs and expenses incurred in pursuing such remedies. No
delay or omission by Mortgagee in the exercise of any such right, power or
remedy shall impair any such right, power or remedy or operate as a waiver
thereof or of any other right, power or remedy then or thereafter existing.

Section 7.12 No Release of Obligations. Neither Mortgagor, any Guarantor, nor
any other Person now or hereafter obligated for the payment or performance of
all or any part of the Obligations shall be relieved of any such obligation by
reason of (a) the failure of Mortgagee to comply with any request of Mortgagor,
any Guarantors, or other Person so obligated to foreclose the Lien of this
Mortgage or to enforce any provision hereunder or under the Indenture; (b) the
release, regardless of consideration, of the Mortgaged Property or any portion
thereof or interest therein or the addition of any other property to the
Mortgaged Property; (c) any agreement or stipulation between any subsequent
owner of the Mortgaged Property and Mortgagee extending, renewing, rearranging
or in any other way modifying the terms of this Mortgage without first having
obtained the consent of, given notice to or paid any consideration to Mortgagor,
any Guarantor, or other Person, and in any such event Mortgagor, all Guarantors
and all such other Persons shall continue to be liable to make payment according
to the terms of any such extension or modification agreement unless expressly
released and discharged in writing by Mortgagee; or (d) any other act or
occurrence save and except the complete payment and performance of all of the
Obligations.

 

- 27 -



--------------------------------------------------------------------------------

Section 7.13 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration, any part of the Mortgaged Property without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
Lien or security interest created in or evidenced by this Mortgage or its
stature as a first and prior Lien and security interest in and to the Mortgaged
Property, and without in any way releasing or diminishing the liability of any
Person liable for the payment or performance of the Obligations. Mortgagee may
resort to any other security for the Obligations held by Mortgagee in such
manner and order as Mortgagee may elect.

Section 7.14 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by applicable law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) except for
notices expressly provided for herein or in the Indenture, all notices of any
Event of Default or of Mortgagee’s intention to accelerate maturity of the
Obligations or of Mortgagee’s election to exercise or actual exercise of any
right, remedy or recourse provided for hereunder or under the Indenture; and
(c) any right to a marshalling of assets or a sale in inverse order of
alienation; and (d) any and all conflicts with any provisions of any of the
Security Documents. If any law referred to in this Mortgage and now in force, of
which Mortgagor or its successor or successors might take advantage despite the
provisions hereof, shall hereafter be repealed or cease to be in force, such law
shall thereafter be deemed not to constitute any part of the contract herein
contained or to preclude the operation or application of the provisions hereof.

Section 7.15 Discontinuance of Proceedings. In case Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Indenture and shall thereafter elect to discontinue or abandon same for any
reason, Mortgagee shall have the unqualified right so to do and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, this Mortgage, the Indenture, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if same had never been invoked.

Section 7.16 Application of Proceeds. After the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of and any other
amounts generated by the holding, leasing, operating or other use of the
Mortgaged Property shall be applied by Mortgagee (or the receiver, if

 

- 28 -



--------------------------------------------------------------------------------

one is appointed), to the extent that funds are so available therefrom, in
accordance with the provisions of the Indenture or, if not so provided, then in
the following order of priority, except to the extent otherwise required by
applicable law:

(a) first, to the payment of the reasonable and necessary costs and expenses of
taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving the same, including reasonable (i) receivers’ fees,
(ii) court costs, (iii) attorneys’ and accountants’ fees, (iv) costs of
advertisement and title search fees, and (v) the payment of any and all
Impositions, Liens, security interests or other rights, titles or interests
equal or superior to the Lien and security interest of this Mortgage (except
those to which the Mortgaged Property has been sold subject to and without in
any way implying Mortgagee’s prior consent to the creation thereof);

(b) second, to the payment of all amounts other than the Principal Balance and
accrued but unpaid interest which may be due to Mortgagee hereunder or under the
other Security Documents, together with interest thereon as provided herein;

(c) third, to the payment of the Obligations in such order and manner as
Mortgagee may elect in accordance with the Indenture; and

(d) fourth, to Mortgagor or as otherwise required by any Governmental
Requirement.

Mortgagor shall be liable for any deficiency remaining.

Section 7.17 Uniform Commercial Code Remedies. Mortgagee shall have all of the
rights, remedies and recourses with respect to the Personalty and the Fixtures
afforded to it by the Applicable UCC, including, without limitation, the right
to take possession of the Personalty and the Fixtures or any part thereof, and
to take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Personalty and the Fixtures, in addition to,
and not in limitation of, the other rights, remedies and recourses afforded by
this Mortgage and the other Security Documents.

Section 7.18 Indemnity. In connection with any action taken by Mortgagee and/or
any Holder pursuant to this Mortgage, Mortgagee and/or any such Holder and their
respective Indemnified Parties shall not be liable for any Loss sustained by
Mortgagor, including those resulting from (a) any assertion that Mortgagee, or
any such Holder or/and such Indemnified Party has received funds from the
operations of the Mortgaged Property claimed by third Party, or (b) any act or
omission of Mortgagee, or any such Holder or any such Indemnified Party in
administering, managing, operating or controlling

 

- 29 -



--------------------------------------------------------------------------------

the Mortgaged Property, including in either case such Loss as may result from
the ordinary negligence of Mortgagee or any other Holder or an Indemnified Party
or which may result from strict liability, whether under applicable law or
otherwise, unless such Loss is caused by the gross negligence, willful
misconduct or bad faith of Mortgagee and/or such other Holder or such
Indemnified Party, nor shall Mortgagee and/or any other Holder or an Indemnified
Party be obligated to perform or discharge any obligation, duty or liability of
Mortgagor. Mortgagor shall and does hereby agree to indemnify Mortgagee and each
of the other Holders and their respective Indemnified Parties for, and to hold
Mortgagee and each such other Holder and each Indemnified Party harmless from,
any and all Losses which may or might be incurred by Mortgagee or any of such
other Holders or such Indemnified Parties by reason of this Mortgage or the
exercise of rights or remedies hereunder, including such Losses as may result
from the ordinary negligence of Mortgagee or any other Holder or an Indemnified
Party, or which may result from strict liability, whether under applicable law
or otherwise, unless such Loss is caused by the gross negligence, willful
misconduct or bad faith Mortgagee or such other Holder or such Indemnified
Party. Should Mortgagee and/or any other Holder or an Indemnified Party make any
expenditure on account of any such Losses, the amount thereof, including costs,
expenses and reasonable attorneys’ fees, shall be a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Mortgagee and shall be subject to the provisions of Section 8.07(b) hereof.
Mortgagor hereby assents to, ratifies and confirms any and all actions of
Mortgagee with respect to the Mortgaged Property taken under this Mortgage. The
liabilities of Mortgagor, as set forth in this Section 7.18, shall survive the
termination of this Mortgage and the payment and performance of the Obligations.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Instrument Construed as Mortgage, Etc. This Mortgage may be
construed as a mortgage, deed of trust, chattel mortgage, conveyance,
assignment, security agreement, pledge, financing statement, hypothecation or
contract, or any one or more of them, in order to fully effectuate the liens and
security interests created hereby and the purposes and agreements set forth
herein.

Section 8.02 Performance at Mortgagor’s Expense. The cost and expense of
performing or complying with any and all of the Obligations shall be borne
solely by Mortgagor, and no portion of such cost and expense shall be, in any
way or to any extent, credited against any installment on or portion of the
Obligations.

 

- 30 -



--------------------------------------------------------------------------------

Section 8.03 Survival of Obligations. Each and all of the Obligations shall
survive the execution and delivery of this Mortgage and shall continue in full
force and effect until all of the Obligations shall have been fully satisfied.

Section 8.04 Further Assurances. Mortgagor, upon the request of Mortgagee, shall
execute, acknowledge, deliver and record and/or file such further reasonable
instruments, including financing statements, and do such further acts as may be
reasonably necessary, desirable or proper to carry out more effectively the
purpose of this Mortgage and to subject to the Liens and security interests
hereof any property intended by the terms hereof to be covered hereby, including
any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.

Section 8.05 Notices. All notices or other communications required or permitted
to be given pursuant to this Mortgage shall be in writing and shall be
considered properly given if given in the manner and to the addresses prescribed
by Section 11.02 of the Indenture to the parties and at the addresses set forth
in the first paragraph hereof, and to each of the parties and at the addresses
set forth in Section 11.02 of the Indenture; provided, however, that (a) service
of notice as required by the laws of any State or Commonwealth in which portions
of the Mortgaged Property may be situated shall for all purposes be deemed
appropriate and sufficient with the giving of such notice thereunder, and
(b) any party shall have the right to change its address for notice hereunder to
any other location within the continental United States by the giving of ten
(10) days’ notice to the other party in the manner set forth above.

Section 8.06 No Waiver. Any failure by Mortgagee to insist, or any election by
Mortgagee not to insist, upon strict performance by Mortgagor of any of the
terms, provisions or conditions of this Mortgage shall not be deemed to be a
waiver of the same or of any other terms, provision or condition hereof, and
Mortgagee shall have the right, at any time or times thereafter, to insist upon
strict performance by Mortgagor of any and all of such terms, provisions and
conditions. Subject to the terms and conditions of the Indenture, Mortgagee may,
in Mortgagee’s sole and absolute discretion, (i) in the case of a Default,
determine whether such Default has been cured, and (ii) in the case of an Event
of Default, accept or reject any proposed cure of an Event of Default. In no
event shall any provision of this Mortgage or any other Security Document which
provides that Mortgagee shall have certain rights and/or remedies only during
the continuance of an Event of Default be construed so as to require Mortgagee
to accept a cure of any such Event of Default. Unless and until Mortgagee
accepts any proposed cure of an Event of Default, such Event of Default shall be
deemed to be continuing for purposes of this Mortgage and the other Security
Documents.

 

- 31 -



--------------------------------------------------------------------------------

Section 8.07 Mortgagee’s Right to Perform; Mortgagee’s Expenditures.

(a) Mortgagor agrees that if Mortgagor fails to perform any act or take any
action which Mortgagor is required to perform or take hereunder or under the
Indenture or to pay any money which Mortgagor is required to pay hereunder or
under the Indenture, Mortgagee may, upon prior notice to Mortgagor, but shall
not be obligated to, perform or cause to be performed such act or take such
action or pay such money.

(b) All reasonable costs and expenses incurred by Mortgagee (or any Indemnified
Party), including, without limitation, reasonable attorneys fees and expenses,
all monies paid by (or on behalf of) Mortgagee and the monetary value of all
services performed by (or on behalf of Mortgagee) in connection with a Default
or Event of Default hereunder or under any other Security Document, including,
without limitation, the (i) the enforcement of any term or provision of this
Mortgage or any other Security Document, (ii) the performance by Mortgagee of
any obligation of Mortgagor under this Mortgage or any other Security Document
if Mortgagee elects to so perform, in its sole and absolute discretion, and
(iii) any action Mortgagee elects to take, in its sole and absolute discretion,
to protect its interest in or the value of the Mortgaged Property, shall be a
demand obligation owing by Mortgagor to Mortgagee, as the case may be, and to
the extent any payment is made to a third Person, Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the Person receiving such
payment. Provided that an Event of Default shall have occurred and be
continuing, all such costs and expenses, monies and the monetary value of such
services performed shall (x) bear interest at the Default Rate from the date of
such incurrence, payment or performance, as applicable, until paid, and
(y) constitute (together with such interest) a portion of the Obligations and
shall be secured by this Mortgage and all of the other Security Documents. If
Mortgagee shall elect to pay any Imposition or other sums due with reference to
the Mortgaged Property, Mortgagee may do so in reliance on any bill, statement
or assessment procured from the appropriate governmental authority or other
issuer thereof.

Section 8.08 Successors and Assigns. All of the terms hereof shall apply to, be
binding upon and inure to the benefit of the parties hereto, their successors,
assigns, heirs and legal representatives, and all other Persons claiming by,
through or under them; provided, however, that nothing herein shall be deemed to
imply any right on behalf of Mortgagor to assign its interest in any of the
Mortgaged Property except as may be expressly set forth in the Indenture.

Section 8.09 Severability. This Mortgage is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws and
regulations of applicable Governmental Authorities and

 

- 32 -



--------------------------------------------------------------------------------

the provisions hereof are intended to be limited to the extent necessary that
they will not render this Mortgage invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
provision hereof or the application thereof to any Person or circumstance shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Mortgage nor the application of such provision to other
Persons or circumstances shall be affected thereby, but rather shall be enforced
to the greatest extent permitted by applicable law.

Section 8.10 Entire Agreement and Modification. This Mortgage may not be
amended, revised, waived, discharged, released or terminated orally, but only by
a written instrument or instruments executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.

Section 8.11 Applicable Law. THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE IN WHICH THE MORTGAGED
PROPERTY IS LOCATED; PROVIDED, HOWEVER, THAT THE INDENTURE IS, BY ITS TERMS,
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK AS PROVIDED THEREIN, AND,
IN THE EVENT THAT IT BECOMES NECESSARY, IN CONNECTION WITH THE ENFORCEMENT OF
THIS MORTGAGE OR OTHERWISE, TO CONSTRUE OR ENFORCE THE OBLIGATIONS (WHICH
OBLIGATIONS ARE SECURED BY THIS MORTGAGE), THE INDENTURE SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

Section 8.12 Satisfaction of Prior Encumbrance. To the extent that proceeds
advanced pursuant to the Indenture are used to pay indebtedness secured by any
outstanding Lien, security interest, charge or prior encumbrance against the
Mortgaged Property, such proceeds shall be deemed to have been advanced by
Mortgagee at Mortgagor’s request, and, provided such advances were made in
accordance with applicable provisions of the Indenture, Mortgagee shall be
subrogated to any and all rights, security interests and Liens owned by any
owner or holder of such outstanding Liens, security interests, charges or
encumbrances, irrespective of whether said Liens, security interests, charges or
encumbrances are released, and it is expressly understood that, in consideration
of the payment of such other indebtedness by Mortgagee, Mortgagor hereby waives
and releases all demands and causes of action for offsets and payments to, upon
and in connection with the said indebtedness.

 

- 33 -



--------------------------------------------------------------------------------

Section 8.13 No Partnership. Nothing contained in this Mortgage is intended to,
or shall be construed to, create to any extent and in any manner whatsoever any
partnership, joint venture, or association between Mortgagor and Mortgagee, or
in any way make Mortgagee a co-principal with Mortgagor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.

Section 8.14 Headings. The Article, Section and Subsection headings hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.15 Release of Mortgage. If all of the Obligations shall be paid,
performed and discharged and the Indenture (and the commitments thereunder) is
terminated, Mortgagee shall forthwith cause satisfaction and discharge of this
Mortgage to be entered upon the record, and shall execute and deliver (or cause
to be executed and delivered) such instruments of satisfaction and discharge as
may be appropriate, such instruments to be duly acknowledged and in form for
recording. Mortgagor shall pay the reasonable out-of-pocket costs incurred by
Mortgagee in discharging, releasing and/or terminating this Mortgage and any
other instruments related hereto, including, but not limited to, any financing
statements.

Section 8.16 Limitation of Obligations with Respect to Mortgaged Property.

(a) Neither Mortgagee nor any Holder shall have any duty to protect or preserve,
or any liability with respect to the protection or preservation of, any
Mortgaged Property or to preserve rights pertaining thereto other than the duty
to use reasonable care in the custody and preservation of any Mortgaged Property
in its actual possession. Mortgagee shall be deemed to have exercised reasonable
care in the custody and preservation of any Mortgaged Property in its possession
if such Mortgaged Property is accorded treatment substantially equal to that
which Mortgagee accords its own like property. Mortgagee shall be relieved of
all responsibility for any Mortgaged Property in its possession upon
surrendering it, or tendering surrender of it, to Mortgagor or to such other
Person entitled thereto by applicable law.

(b) Nothing contained in this Mortgage shall be construed as requiring or
obligating Mortgagee or any Holder, and neither Mortgagee nor any Holder shall
be required or obligated, to (i) make any demand or inquiry as to the nature or
sufficiency of any payment received by it, or present or file any claim or
notice or take any action with respect to any Mortgaged Property or the monies
due or to become due thereunder in connection therewith, (ii) ascertain or take
action with respect to calls, conversions, exchanges,

 

- 34 -



--------------------------------------------------------------------------------

maturities, tenders, offers or other matters relating to any Mortgaged Property,
whether or not Mortgagee or any of the other Holders has or is deemed to have
knowledge or notice thereof, (iii) take any necessary steps to preserve rights
against any prior parties with respect to any Mortgaged Property, or (iv) notify
Mortgagor or any other Person of any decline in the value of any Mortgaged
Property.

Section 8.17 Inconsistency with Indenture. To the fullest extent possible, the
terms and provisions of the Indenture shall be read together with the terms and
provisions of this Mortgage such that the terms and provisions of this Mortgage
shall supplement, rather than conflict with, the terms and provisions of the
Indenture; provided, however, that, notwithstanding the foregoing, in the event
any of the terms or provisions of this Mortgage conflict with any of the terms
or provisions of the Indenture, such that it is impractical for such terms or
provisions to coexist, the terms or provisions of the Indenture shall govern and
control for all purposes; and, provided further, that the inclusion in this
Mortgage of terms and provisions, supplemental rights or remedies in favor of a
secured party but which are not addressed in the Indenture shall not be deemed
to be a conflict with the Indenture and all such additional terms, provisions,
supplemental rights or remedies contained herein shall be given full force and
effect.

Section 8.18 Limitation on Interest Payable. It is the intention of the parties
to conform strictly to the usury laws, whether state or federal, that are
applicable to the transaction of which this Mortgage is a part. All agreements
between Mortgagor and Mortgagee, or any Holder, whether now existing or
hereafter arising and whether oral or written, are hereby expressly limited so
that in no contingency or event whatsoever shall the amount paid or agreed to be
paid by Mortgagor for the use, forbearance or detention of the money to be
loaned under the Indenture or any other Security Document, or for the payment or
performance of any covenant or obligation contained herein or in the Indenture
or any other Security Document, exceed the maximum amount permissible under
applicable federal or state usury laws. If, under any circumstances, fulfillment
of any such provision, at the time performance of such provision shall be due,
shall involve exceeding the limit of validity prescribed by applicable law, then
the obligation to be fulfilled shall be reduced to the limit of such validity.
If, under any circumstances, Mortgagor shall have paid an amount of money which
is deemed to be interest and such interest would exceed the highest lawful rate,
such amount that would be excessive interest under applicable usury laws shall
be applied to the reduction of the principal amount owing in respect of the
Obligations and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal and any other amounts due hereunder, the
excess shall be refunded to Mortgagor. All sums paid or agreed to be paid for
the use, forbearance or detention of the principal under any extension of credit
by Mortgagee (or any

 

- 35 -



--------------------------------------------------------------------------------

Holder) shall, to the extent permitted by applicable law, and to the extent
necessary to preclude exceeding the limit of validity prescribed by applicable
law, be amortized, prorated, allocated and spread from the date of this Mortgage
until payment in full of the Obligations so that the actual rate of interest on
account of such principal amounts is uniform throughout the term hereof.

Section 8.19 Covenants To Run With the Land. All of the grants, representations,
warranties, undertakings, covenants, terms, provisions and conditions in this
Mortgage shall run with the Land and shall apply to and bind the successors and
assigns of Mortgagor. If there shall be more than one mortgagor, the covenants,
representations and warranties made herein shall be deemed to be joint and
several.

Section 8.20 Amount Secured; Last Dollar. So long as the balance of the
Obligations exceeds the portion of the Obligations secured by this Mortgage, no
payment on account of the Obligations shall be deemed to be applied against or
to reduce the portion of the Obligations secured by this Mortgage, but shall,
instead, be deemed to be applied against only such portions of the Obligations
that are not secured by this Mortgage.

Section 8.21 Defense of Claims. Mortgagor shall promptly notify Mortgagee in
writing of the commencement of any legal proceedings materially affecting
Mortgagor’s title to the Mortgaged Property or Mortgagee’s Lien on or security
interest in the Mortgaged Property, or any part thereof, and shall take all such
action, employing attorneys reasonably agreeable to Mortgagee, as may be
necessary to preserve Mortgagor’s and Mortgagee’s rights affected thereby. If
Mortgagor fails or refuses to adequately or vigorously, in the reasonable
judgment of Mortgagee, defend Mortgagor’s or Mortgagee’s rights to the Mortgaged
Property, Mortgagee may take such action on behalf of and in the name of
Mortgagor and at Mortgagor’s expense. Moreover, Mortgagee may take (or cause its
agents to take) such independent action in connection therewith as they may in
their discretion deem proper, including, without limitation, the right to employ
independent counsel and to intervene in any suit affecting the Mortgaged
Property. All costs, expenses and reasonable out-of-pocket attorneys’ fees
incurred by Mortgagee (or its agents) pursuant to this Section 8.21 or in
connection with the defense by Mortgagee of any claims, demands or litigation
relating to Mortgagor, the Mortgaged Property or the transactions contemplated
in this Mortgage shall be paid by Mortgagor on demand, plus interest thereon
from the date of the advance by Mortgagee until reimbursement of Mortgagee at
the Default Rate.

Section 8.22 Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT IS CHARGED
WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS

 

- 36 -



--------------------------------------------------------------------------------

MORTGAGE; THAT IT HAS IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE;
THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE
THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS MORTGAGE AND HAS
RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS MORTGAGE; AND THAT IT
RECOGNIZES THAT CERTAIN TERMS OF THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 8.23 No Merger of Estates. So long as any part of the Obligations remain
unpaid, unperformed or undischarged, and the commitments under the Indenture
have not been terminated, the fee, easement and leasehold estates to the
Mortgaged Property shall not merge but rather shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any lessee, any third-party purchaser or otherwise.

ARTICLE IX

STATE SPECIFIC PROVISIONS

Section 9.01 State-Specific Provisions.

(a) The reference in Section 2.04 to the Applicable UCC shall be deemed to refer
to Florida Statutes Section 679.5021 and Section 679.604, as amended,
respectively. This Mortgage is intended to be a financing statement within the
purview of Florida Statute Section 679.5021 with respect to the personal
property described herein. The addresses of Mortgagor (debtor) and Mortgagee
(secured party) are herein set forth. This Mortgage is to be filed of record
with the Clerk of the Circuit Court of the County or Counties where the
Mortgaged Property is located. Mortgagor is the record owner of the Mortgaged
Property.

(b) This Mortgage shall constitute a Security Agreement within the meaning of
the Florida Uniform Commercial Code with respect to (i) any and all sums at any
time on deposit for the benefit of Mortgagee or held by

 

- 37 -



--------------------------------------------------------------------------------

Mortgagee (whether deposited by or on behalf of Mortgagor or anyone else)
pursuant to any of the provisions of the Mortgage and (ii) with respect to any
personal property included in the Granting Clauses of this Mortgage, and all
replacements of such personal property, and the proceeds thereof. Upon default,
without limitation of any other remedies, Mortgagee shall have the remedies of a
secured party under the Florida Uniform Commercial Code. This Mortgage covers
goods that are or are to become Fixtures. The debtor/Mortgagor hereby authorizes
the secured party/Mortgagee to execute, deliver, file or refile as secured party
without joinder of Mortgagor, any financing statement, continuation statement or
other instruments Mortgagee may reasonably require from time to time to perfect
or renew such security interest under the Florida Uniform Commercial Code.

(c) This Mortgage shall be deemed to be and shall be construed as a Mortgage as
well as a Security Agreement and Collateral Assignment of Leases, Rents and
Revenues. Each of the remedies set forth herein, including without limitation
the remedies involving a power of sale or power of attorney with respect to the
Mortgaged Property and the right of Mortgagee to exercise self-help in
connection with the enforcement of the terms of this Mortgage shall be
exercisable if and to the extent permitted by the laws of the State of Florida
in force at the time of the exercise of such remedies without regard to the
enforceability of such remedies at the time of the execution and delivery of
this Mortgage.

(d) In any suit to foreclose the lien of this Mortgage there shall be allowed
and included as additional indebtedness hereby secured in the final judgment
decree all expenditures and expenses which may be paid or incurred by or on
behalf of Mortgagee for attorneys’ and paralegals’ fees, appraisers’ fees,
outlays for documentary and expert evidence, stenographer charges, publication
costs, costs (which may be estimated as to items to be expended after entry of
the decree) of procuring all title searches and examinations and policies, and
similar data and assurances with respect to title as Mortgagee may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
sales which may be had pursuant to such decree the true condition of the title
to or the value of the Mortgaged Property.

(e) Section 697.07, Florida Statutes. The Assignments of Leases and Rents
contained in this Mortgage are intended to provide Mortgagee with all the rights
and remedies of mortgagees pursuant to Section 697.07 of the Florida Statutes
(hereinafter “Section 697.07”), as may be amended from time to time. However, in
no event will this reference diminish, alter, impair, or affect any other rights
and remedies of Mortgagee, including but not limited to, the appointment of a
receiver as provided herein, nor will any provision in this Mortgage, diminish,
alter, impair or affect any rights or powers of the receiver in law or equity or
as set forth in herein. In addition, the

 

- 38 -



--------------------------------------------------------------------------------

assignments will be fully operative without regard to value of the Mortgaged
Property or without regard to the adequacy of the Mortgaged Property to serve as
security for the Obligations owed by Mortgagor to Mortgagee, and will be in
addition to any rights arising under Section 697.07. Further, except for the
notices required hereunder, if any, Mortgagor waives any notice of default or
demand for turnover of Rents by Mortgagee, together with any rights under
Section 697.07 to apply to a court to deposit the Rents into the registry of the
court or such other depository as the court may designate.

[No Further Text On This Page; Signature Page Follows]

 

- 39 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

    CONTROL LASER CORPORATION, WITNESS #1:     a Florida corporation

/s/ James Lacey

      Name: James Lacey     By:  

/s/ Anthony J. Bellantuoni

      Name: Anthony J. Bellantuoni WITNESS #2:       Title: Director, Assistant
Secretary

/s/ Rachel Rosen

      Name: Rachel Rosen      



--------------------------------------------------------------------------------

STATE OF MASSACHUSETTS)                                                       )
ss.: COUNTY OF MIDDLESEX     )

The foregoing instrument was acknowledged before me this 16th day of July, 2010,
by Anthony Betantuoni, as the Director and Asst. Secretary of Control Laser
Corporation, a                         , the                          of CONTROL
LASER CORPORATION, a Florida corporation, on behalf of the
                         . He/she is personally known to me or has produced a
deiver’s license as identification.

 

/s/ Paula A. Pluta

Notary Public My Commission

Expires:  

July 2, 2015



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Parcel I:

Lot 4 of Liberty Park at Southcenter, according to the Plat thereof as recorded
in Plat Book 50, Page(s) 16 and 17, of the Public Records of Orange County,
Florida.

Parcel II:

Together with all those certain easements in Declaration of Covenants,
Conditions, Restrictions and Easements for Liberty Park at Southcenter dated
05/02/2001 and recorded on 05/04/2001 in O.R. Book 6250 at Page 4479 of the
Public Records of Orange County, Florida.